Citation Nr: 18100267
Decision Date: 04/03/18	Archive Date: 04/03/18

DOCKET NO. 14-30 606
DATE:	April 3, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) is remanded for additional development.
The Veteran served on active duty from November 1968 to September 1970, with service in the Republic of Vietnam.  He was awarded a Combat Infantryman Badge, among other decorations.
Initially, the Board of Veterans Appeals (Board) notes that the Veteran reported receiving private treatment for his PTSD in his January 2014 notice of disagreement.  On remand, the Veteran should be afforded an opportunity to identify any private treatment providers for his PTSD and any appropriate development should then be completed. 
Further, the Board finds an additional Department of Veterans Affairs (VA) examination is required as the Veterans only examination was in July 2013 and there is evidence indicating his PTSD symptomatology has worsened since.  Allday v. Brown, 7 Vet. App. 517, 526-27 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination).  Specifically, the Veteran reported in his January 2014 notice of disagreement that he cut down on his work hours due to lack of motivation and patience and that he recently spent a night in jail after a driving under the influence charge that prompted him to seek private mental health treatment.  Further, his wife reported in August 2014 that she believed the Veterans symptoms, to include nightmares and panic attacks, had worsened since the Veteran became semi-retired, and the Veteran noted on his August 2014 VAForm 9 that he felt his memory was worsening and he had difficulty staying focused, became easily upset, and was self-isolating.  Given the Veteran and his wifes competent statements regarding his PTSD symptomatology, the Board finds an additional examination is warranted.  
 
The matter is REMANDED for the following actions:
1. Obtain the Veterans VA treatment records since June 2012.
2. Ask the Veteran to complete a VA Form 21-4142 for any private treatment records related to his service-connected PTSD, to include those noted in his January 2014 notice of disagreement.  Please make two requests for any authorized records, unless it is clear after the first request that a second request would be futile. 
3. Schedule the Veteran for an examination by an appropriate clinician to determine the current severity of his service-connected PTSD.  The examiner should provide a full description of the disability and report all signs and symptoms necessary for evaluating the Veterans disability under the rating criteria.  
 
JENNIFER HWA
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. Odya-Weis, Associate Counsel

